Case 2:90-cv-00520-KJM-DB Document 6746-11 Filed 07/01/20 Page 1 of 3




             Exhibit J
   Case 2:90-cv-00520-KJM-DB Document 6746-11 Filed 07/01/20 Page 2 of 3

From:             Kate Falkenstien
To:               Lucas Hennes; Elise Thorn; Kyle Lewis
Cc:               Alex Gourse
Subject:          Memorializing today"s meet and confer call
Date:             Wednesday, May 20, 2020 2:55:00 PM


Hi Lucas, Elise, and Kyle,

Thank you for speaking to me this afternoon! I am just writing to memorialize what we discussed.

Outstanding discovery
We discussed the issues in my letter dated May 12, 2020. I understand that you are going to take
the following steps to complete your responses to my February requests:
       You are planning to updated Exhibit A to your interrogatory response with the rest of the
       complaining inmates’ Coleman class membership. You are not sure when that will be
       finished, but estimated a couple of weeks.
       You will look for the two missing complaints from the list of inmates on the current version of
       Exhibit A (Smith and Henley), and produce them if you find them.
       In light of my letter, you discovered that the review at Pelican Bay did not include any
       complaints from 2014-15. You have now found more responsive complaints from that time
       period, and you will produce them by this Friday, May 23. You represented to me that you
       had not discovered any other missing complaints at other prisons or outside the 2014-15 time
       period at Pelican Bay. Once the 2014-15 Pelican Bay complaints are produced, you represent
       that you will have completed the search within the parameters we jointly agreed to (the four
       prisons with SHUs, during the years they had SHUs, for responsive first-level 602 grievances
       and second-level grievances in the staff complaint category).
       You will look into the four questions in the last sentence of my letter, and let me know if you
       intend to answer those questions and if so, what you learned: how many documents were
       reviewed, by how many reviewers, how long did they spend on it, and what were their
       instructions as to what documents would be responsive?

I understand your concerns that the coronavirus has made litigation and discovery difficult at this
time, but I remain concerned that this process has stretched out much longer than the court
anticipated when authorizing this discovery. I have allowed several extensions in light of the
coronavirus so far. I am willing to wait one more week (until May 27) for you to rectify the mistakes
in your April production and answer my questions about the methodology of your search in light of
those mistakes. But after that, I think it is time for the court to be presented with any outstanding
issues. I am planning to move to compel if, as of next Wednesday, I do not have answers to the
questions about the scope of the search or I discover any additional missing documents now that
you have confirmed your search will be (in your view) complete after the production this Friday. I
will email you next Thursday to let you know.

If I do choose to move forward with a motion to compel, I will suggest a time frame for us to
exchange briefs to prepare a joint statement. In the past, I have agreed with your office to a typical
motion briefing schedule: 2 weeks for the opening brief, 2 weeks for the opposition, and 1 week for
the reply (and then I combined the total set of briefs and filed them as a joint discovery statement
   Case 2:90-cv-00520-KJM-DB Document 6746-11 Filed 07/01/20 Page 3 of 3

with the court). I understand that you will consider the possibility of a joint statement, but you may
not agree to any briefing given the coronavirus. If you decide to take that position, you can let me
know and I will file my own brief with the Court and explain that I was unable to arrange your
participation in a joint brief.

Statement on TRO
We also discussed the joint statement on the TRO due this Friday. I do continue to seek the TRO.
Mr. Lipsey was released from the SHU for a while after the initial briefing. But the last I heard, Mr.
Lipsey is in the Kern Valley ASU subject to the checks, and he is experiencing the same sleep
deprivation as before. I will prepare a draft joint statement and send it to you by noon PT
tomorrow.

I am preparing a supplemental brief covering the documents you have produced so far. I asked if
you would consent to any supplemental briefing, and you indicated you would not at this time. I will
thus file a motion for leave to file a supplemental brief and indicate it is opposed.

Thanks again for your time and attention,

Kate
